                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      PAMELA M. FERGUSON, SB# 202587
                    2   E-Mail: Pamela.Ferguson@lewisbrisbois.com
                      MATTHEW MIHALY, SB# 302697
                    3   E-Mail: Matthew.Mihaly@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant
                      TRISTAR PRODUCTS, INC.
                    7

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                   10

                   11
                        KAREN AND DAVID BANKSTON,                         CASE NO. 4:18-cv-04273-KAW
                   12
                                           Plaintiffs,                    STIPULATION AND [PROPOSED]
                   13                                                     ORDER SELECTING ADR PROCESS
                                  vs.
                   14
                        TRISTAR PRODUCTS, INC.,
                   15
                                           Defendant.
                   16

                   17            Counsel report that they have met and conferred regarding ADR and have reached the
                   18 following stipulation pursuant to L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in
                   19 following ADR process: Mediation (ADR L.R. 6)

                   20            The parties agree to hold the ADR session by a date to be determined at the initial case
                   21 management conference.

                   22

                   23 DATED: October 30, 2018                          GREG COLEMAN LAW PC
                   24
                                                                    By: /s/ Justin G. Day
                   25
                                                                       Justin G. Day
                   26                                                  Greogry F. Coleman
                                                                       Attorneys for Plaintiffs, Karen and David
                   27                                                  Bankston
                   28
LEWIS
BRISBOIS
BISGAARD                4812-6138-2265.1                                                           4:18-cv-04273-KAW
& SMITH LLP                                  STIPULATION AND [PROPOSED] ORDER SELECTING ADR PROCESS
ATTORNEYS AT LAW
                    1 DATED: October 30, 2018                               LEWIS BRISBOIS BISGAARD & SMITH             LLP

                    2
                                                                      By: /s/ Matthew Mihaly
                    3
                                                                         Pamela M. Ferguson
                    4                                                    Matthew Mihaly
                                                                         Attorneys for Defendant, Tristar Products, Inc.
                    5

                    6
                                 I hereby attest per Local Rule 5-1(i)(3) that concurrence in the filing of this document has
                    7
                        been obtained from each of the other Signatories to this document.
                    8

                    9
                        DATED: October 30, 2018                             LEWIS BRISBOIS BISGAARD & SMITH             LLP
                   10

                   11
                                                                      By: /s/ Matthew Mihaly
                   12                                                    Matthew Mihaly

                   13

                   14            IT IS SO ORDERED.
                   15
                        DATED: 11/5/18
                   16

                   17
                                                                      By:
                   18                                                       United States District Judge
                                                                                         Magistrate
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4812-6138-2265.1                              2                          4:18-cv-04273-KAW
& SMITH LLP                                STIPULATION AND [PROPOSED] ORDER SELECTING ADR PROCESS
ATTORNEYS AT LAW
